Citation Nr: 1519903	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to in order to reopen a claim of entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to in order to reopen a claim of entitlement to service connection for shortness of breath as due to an undiagnosed illness, and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to in order to reopen a claim of entitlement to service connection for chest pains as due to an undiagnosed illness, and, if so, whether service connection is warranted.

6.  Entitlement to an initial rating in excess of 30 percent for PTSD.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1991, to include in the Southwest Asia Theater of operations during the Persian Gulf War. 

This matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 30 percent rating, effective May 6, 2010; denied service connection for headaches; and determined that new and material evidence sufficient to reopen previously denied claims of entitlement to service connection for fatigue, chest pain, and shortness of breath as due to an undiagnosed illness had not been received.  Additionally, in a July 2012 rating decision, the RO denied the Veteran's claim of entitlement to hypertension.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through July 2012, which were considered in the May 2013 statement of the case and a May 2014 statement from the Veteran, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


The issues of entitlement to service connection for headaches and hypertension and entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a final decision issued in July 1998, the AOJ denied the Veteran's claims of entitlement to service connection for fatigue, shortness of breath, and chest pain, as due to an undiagnosed illness.

2.  Evidence added to the record since the final July 1998 AOJ denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for fatigue, shortness of breath, and chest pain, as due to an undiagnosed illness.

3.  The Veteran does not have a current diagnosis of chronic fatigue syndrome during the pendency of the claim, and his complaints of fatigue and shortness of breath have been attributed to a known clinical diagnosis of obstructive sleep apnea, which is not shown to be related to service.

4.  The Veteran does not have a current diagnosis of heart disease during the pendency of the claim, and his complaints of chest pain have been attributed to his weight gain. 


CONCLUSIONS OF LAW

1.  The July 1998 rating decision that denied the Veteran's claims of entitlement to service connection for fatigue, shortness of breath, and chest pain as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2014)]. 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for fatigue, shortness of breath, and chest pain, as due to undiagnosed illness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

4.  The criteria for service connection for shortness of breath, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

5.  The criteria for service connection for chest pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for fatigue, shortness of breath, and chest pain is completely favorable, no further action is required to comply with the VCAA and implementing regulations. 

Regarding the merits of the Veteran's claims, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2010 letter, sent prior to the initial September 2011 rating decision, advised him of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records(STRs), service personnel records, and post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in July 2011 and February 2013 to determine the nature and etiology of his claimed disorders.  The Board finds that such VA examinations, specifically, the February 2013 examination and accompanying opinion, is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his STRs and post-service treatment records; and a physical examination with diagnostic testing.  The opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of the case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced as a result of the Board proceeding to an adjudication of his claims decided herein.

Applications to Reopen Previously Denied Claims

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for fatigue, shortness of breath, and chest pains was originally denied in a rating decision issued in July 1998.  At such time, the RO considered the Veteran's STRs, dated from September 1986 through September 1991.  The RO further noted that the Veteran was scheduled for a VA examination in June 1998; however, he failed to report for it and, as such, evidence expected from such examination that might have been material to the outcome of his claims could not be considered.  The RO noted that the Veteran service in Southwest Asia from December 1990 to May 1991; however, found that, for each claimed disorder, there was no record of such as due to undiagnosed illness showing a chronic disability subject to service connection.  The RO further observed that the Veteran's service treatment records were negative for such conditions and there was no post-service treatment records addressing such conditions.  Therefore, the RO denied the Veteran's claims. 

In July 1998, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for fatigue, shortness of breath, and chest pain was received until May 2010, when VA received his application to reopen his claims.  Therefore, the July 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for fatigue, shortness of breath, and chest pain was received prior to the expiration of the appeal period stemming from the July 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that, since the July 1998 rating decision, the Veteran's service personnel records have been added to the file.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that 38 C.F.R. § 3.156(c) is inapplicable in the instant case because the newly received personnel records contain only duplicative information that was previously of record and, therefore, are not relevant.  Specifically, while such records show service in the Southwest Asia Theater of operations during the Persian Gulf War, such fact was already of record.  Therefore, new and material evidence is required to reopen such claims.

In May 2010, the Veteran filed his request to reopen his claims of entitlement to service connection for fatigue, shortness of breath, and chest pain.  The evidence received subsequent to the July 1998 rating decision includes, in relevant part, private treatment records from Rock Quarry Road Family Medicine dated from June 1996 to March 2010; VA treatment records; October 2010 and December 2010 VA Gulf War registry assessments; and July 2011, February 2013 VA examination reports, several lay statements from the Veteran, and several buddy statements.  

As relevant to the basis of the prior final denial, i.e., no current evidence of any of the claimed disorders, to include any relationship to service, an October 2010 and a December 2010 VA Gulf War registry assessment documents chronic fatigue, chronic shortness of breath, and chest pain and heart fluttering, and suggests that such disorders are related to service in the Persian Gulf.  As such evidence was not previously considered by the RO, such is considered new.  Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claims.  In this regard, the Veteran's claims were previously denied, in part, because there was no evidence of any of the claimed disorders.  However, as the newly received evidence, the October 2010 and December 2010 VA Gulf War registry assessments document such disorders, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for fatigue, shortness of breath, and chest pain.  Accordingly, the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection Claims

As to the merits of the issues of entitlement to service connection for fatigue, shortness of breath, and chest pain, the Board notes that the AOJ reopened the Veteran's claims and considered such on the merits in the May 2013 statement of the case.  Consequently, there is no prejudice to the Veteran in the Board proceeding with a decision on the merits of the claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for his claimed disorders.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's STRs are negative for complaints, treatment, or diagnoses referable to fatigue, shortness of breath, and chest pain.  Such records reflect treatment for a cold in November 1986.  The Veteran specifically denied shortness of breath.  Post-service private treatment records dated in September 2006 document the Veteran's complaints of fatigue, chest pains, and shortness of breath.  An April 2008 stress echocardiogram report was negative.

On October 2010 VA environmental health Persian Gulf consultation, the Veteran reported a history of shortness of breath since May 1991, chest pain and fluttering, and fatigue.  Physical examination was unremarkable.  The assessment was chronic shortness of breath, chest pain and heart fluttering, and chronic fatigue.

On July 2011 general VA examination, the Veteran reported that he started noticing the fatigue after he was discharged from the military.  He reported that he complained of symptoms during his Gulf War examination and also to outside primary care providers.  He indicated that he did not do a lot of follow-up because the appointments were causing him to miss work.  He reported that he experiences constant fatigue.  Relevant to shortness of breath, the Veteran indicated that the symptoms started soon after coming back from the Gulf.  He stated that he gets short of breath with moderate activity such as walking up stairs or across a parking lot.  He denied a productive cough, sputum, hemoptysis, and/or anorexia.  He denied wheezing or use of oxygen.  He denied periods of incapacitation.  The examiner noted that there was no presence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  There was no noted underlying constrictive disease. 

The examiner opined that there was no pathology present to make a diagnosis for the Veteran's claimed chronic fatigue syndrome or shortness of breath.  She indicated that the Veteran did not meet VA's diagnostic criteria for chronic fatigue syndrome.  She noted that a pulmonary function test (PFT) result was uninterpretable due to sub-optimal effort.  She concluded that it was her professional opinion that there was no undiagnosed illness or diagnosed medically unexplained chronic multi-system illness present in the Veteran.

On February 2013 general VA examination, the Veteran reported that in 2004-2006 he started having intermittent chest pains and shortness of breath with his significant weight gain.  He noticed he was experiencing palpitations.  The examiner noted that a stress test done in 2006 was negative and that PFTs repeatedly have been negative.  The Veteran indicated that he no longer experiences chest pain or palpitations.  He did report some continued dyspnea that is consistent with significant weight gain.  An echocardiogram taken during the examination revealed mild left ventricular hypertrophy.

Relevant to fatigue and the his respiratory complaints, the Veteran reported fatigue and subjective feeling of dyspnea that was consistent with his weight gain and his snoring.  He denied any joint pains, nausea, vomiting, or any infections of any part of his body.  The examiner noted that the Veteran was recently diagnosed with obstructive sleep apnea.

The examiner opined that the Veteran does not meet the diagnostic criteria for a heart condition.  All of his labs were normal, he had a normal stress testing, an electrocardiogram was normal, and the Veteran's ejection fraction on an echocardiogram on February 4, 2013 was normal.  The examiner also attributed the Veteran's shortness of breath and fatigue to his obstructive sleep apnea, which is a disease with a clear and specific etiology and diagnosis.  The examiner further opined that the Veteran's obstructive sleep apnea was not related to the Veteran's military service, to include environmental exposures coincident with his time in Southwest Asia.  In this regard, the examiner noted that the Veteran had been at a very low weight in service and had gained a significant amount of weight since he left service and obstructive sleep apnea was a known complication of morbid obesity.

Several statements from the Veteran and his family members attest to the fact that the Veteran has experienced symptomatology relevant to his heart, fatigue, and shortness of breath since leaving the military.

The Board accords great probative value to the February 2013 VA examiner's opinions that the Veteran does not have chest pain, fatigue, or shortness of breath due to an undiagnosed illness, but instead attributes any chest pain to the Veteran's significant weight gain, and the fatigue and shortness of breath to his obstructive sleep apnea, which is a known clinical diagnosis.  In this regard, the examiner reviewed the full record, to include the Veteran's service and post-service treatment records documenting his medical history as well as the lay statements of record, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, such opinion is accorded great probative weight.  There is no medical opinion to the contrary.

The Board has considered the Veteran's and family members' lay statements regarding his fatigue, shortness of breath, and chest pain symptoms and their allegations that such disorders are related to his military service.  While the Veteran and his family members are competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In the instant case, the Veteran and his family members are competent to describe his symptoms of fatigue, shortness of breath, and chest pains, but as lay people, they are not competent to attribute such symptoms to a specific disorder, find that such symptoms are not related to any diagnosed disorder, or relate any disorder or symptoms to any instance of service.  In this regard, the diagnoses of chronic fatigue syndrome, a respiratory disorder, and a cardiovascular disorder involves specialized testing and the knowledge of the various body systems.  Moreover, the Veteran's symptoms of fatigue, shortness of breath, and chest pains have been associated with other diagnosed medical conditions, i.e., morbid obesity and sleep apnea.  Thus, in this case, lay evidence cannot competently and sufficiently establish a diagnoses of chronic fatigue syndrome, a respiratory disorder, and a cardiovascular disorder, or render opinions that such symptomatology is unrelated to a clinically identified medical condition.  Moreover, they are not competent to render etiological opinions as such pertains to a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  As such, the Veteran's and his family members' assertions as to diagnosis, or lack thereof, and etiology have no probative value. 

To the extent that the Veteran does not have current diagnoses of chronic fatigue syndrome and heart disease, without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  However, in the instant case, the probative evidence fails to show diagnoses of chronic fatigue syndrome and heart disease prior to, or during, the pendency of the Veteran's claims.  

Therefore, based on the foregoing, the Board finds that the Veteran does not have a current diagnosis of chronic fatigue syndrome during the pendency of the claim, and his complaints of fatigue and shortness of breath have been attributed to a known clinical diagnosis of obstructive sleep apnea, which is not shown to be related to service.  Furthermore, he does not have a current diagnosis of heart disease during the pendency of the claim, and his complaints of chest pain have been attributed to his weight gain.  Consequently, service connection for his claimed disorders is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for chronic fatigue syndrome, shortness of breath, and chest pain. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for chronic fatigue syndrome is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for shortness of breath is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for chest pain is granted.

Service connection for chronic fatigue syndrome is denied.

Service connection for shortness of breath is denied.

Service connection for chest pain is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

At the outset, as noted in the Introduction, in the July 2012 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for hypertension.  In a March 2013 statement, the Veteran submitted a timely notice of disagreement pursuant to 38 C.F.R. § 20.201.  Indeed, he indicated in his statement that he disagreed with the July 2012 rating decision that denied the hypertension claim.  When there has been an initial AOJ adjudication of a claim and a timely notice of disagreement, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Relevant to the Veteran's headache claim, he underwent an examination in July 2011.  In this regard, once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's tension headaches were most likely related to sleep patterns and other stressors.  The Board finds that this opinion is inadequate.  Indeed, the examiner did not specify what "other stressors" entailed.  The Board observes that the Veteran is currently service-connected for PTSD.  Further, there is no indication that the examiner took the Veteran's lay statements regarding incurrence and continuity of symptomatology into consideration.  In this regard, the Veteran competently reported during the July 2011 examination that his headaches started in 1992 and has continued since service discharge.  

Therefore, as the July 2011 VA examination report addressing the Veteran's claim for service connection for headaches is inadequate, the Board finds that a remand is required in order to obtain an adequate medical opinion regarding such issue.  Barr, supra.  

The Board further notes that the examiner's statement raises a possible theory that the Veteran's headaches may be secondary to his service-connected PTSD. The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for PTSD, the VA examiner should also offer an opinion as to whether such service-connected disability caused or aggravated his headaches.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for headaches.  Such should be accomplished on remand.

Relevant to the Veteran's claim for a higher initial rating for PTSD, the Board observes that he was most recently afforded a VA examination in regard to his PTSD in April 2011.  At that time, it was shown, in relevant part, that the Veteran only had an occasional decrease in work efficacy.  The Board notes, however, in a May 2014 statement, A.C. suggests that the Veteran has exhibited behavior with working with his colleagues that now requires him to essentially work in isolation, so that he has little interaction with others.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The Board notes, however, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be obtained to determine the current manifestation and level of severity associated with the Veteran's PTSD.

Finally, on remand, the Veteran should be given an opportunity to identify any additional healthcare providers who have treated him for his headaches and PTSD. Thereafter, any additional identified records, to include updated treatment records from Durham VA Medical Center dated from February 2013 to the present, should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for hypertension.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for headaches as secondary to his service-connected PTSD.  

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his headaches and PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Durham VA facility dated from February 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his headache disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

(A) The examiner should identify the nature of the Veteran's headaches.    

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is etiologically related to the Veteran's active military service, to include his service in Southwest Asia. 

(C) The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's headache disability was caused OR aggravated (permanently worsened) by his service-connected PTSD.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed headaches and the continuity of headache symptomatology.  The examiner should also address the July 2011 statement from the VA examination report which appears to suggest a relationship between the Veteran's headache disorder and the service-connected PTSD.  The rationale for any opinion offered should be provided.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability. 

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


